Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 1 of 20 PageID 1866




                                UNITED STATES DISTRICT COURT OF
                                  MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

 SECURITIES AND EXCHANGE
 COMMISSION,

                             Plaintiff,

 v.                                                               Case No: 6:18-cv-1606-GAP-GJK

 RONALD C. MONTANO, TRAVIS
 STEPHENSON, ANTONIO GIACCA and
 MICHAEL WRIGHT,

                             Defendants.

 ROMEO A. MONTANO, ELMA C.
 MONTANO, REM FLORIDA PROPERTIES,
 LLC, and DENISE MONTANO,

                   Relief Defendants.
 _________________________________________

          DEFENDANT RONALD MONTANO’S RESPONSE IN OPPOSITION
         TO THE SEC’S MOTION FOR PARTIAL SUMMARY JUDGMENT ON
      THE ISSUE OF LIABILITY AND INCORPORATED MEMORANDUM OF LAW

          Pursuant to Federal Rule of Civil Procedure 56and Local Rule 3.01, defendant Ronald C.

 Montano (“Montano”) hereby files this Response in Opposition (the “Response”) to the SEC’s

 Motion for Partial Summary Judgment [D.E. 99] (the “Motion”).1

 I.       INTRODUCTION

          From 2013-16, Montano sometimes developed or assisted with the development of

 marketing campaigns for trading software that purportedly allowed users to make money by




 1
   Since there are several substantive similarities in the cases brought by the SEC and CFTC against Montano in their
 motions for summary judgment, in case numbers 6:18-cv-1606 and 6:18-cv-1607, respectively, Montano is
 constrained to repeat and share substantially similar general arguments in his responses in oppositions in each case.
 The responses do differ in several material ways, however, not the least of which is in addressing the specific, different
 counts.


                                                             1
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 2 of 20 PageID 1867




 trading binary options. Montano acted as a marketing professional in this capacity, accepting

 information from foreign entities for those campaigns, and always working with a team of other

 professionals for the finished product.

        The marketing campaigns developed by Montano and the teams Montano worked with are

 no different than the marketing campaigns created by marketing professionals for products ranging

 from computers to toothpaste on a daily basis. Indeed, Montano has developed marketing

 campaigns for business opportunities, education, and coffee, to name but a few. The reason that

 this case exists is because, unlike Montano’s work with business opportunities, education, and

 coffee, the trading software featured in some of Montano’s work or emails from 2013-16 allegedly

 would allow users to trade binary options. Binary options, whatever their definition, have become

 the focus of various regulatory agencies not just in the United States, but abroad.

        Many others sued by the SEC and CFTC for fraud in connection with binary options have

 settled their cases because the disputed marketing campaigns unarguably show unsavory

 representations that approach the domain of fraud. But these representations, no matter how

 unsavory, can never serve as a basis for judgment under the counts brought by the SEC in this

 case. The applicable regulations were never meant to bring all types of fraud within the domain of

 the SEC and to characterize Montano’s actions as such now would be to impermissibly extend the

 SEC’s jurisdiction.

        Even more problematic, the SEC’s case as shown in its Motion is entirely predicated upon

 hearsay and inferences supposed to arise due to Montano’s invocation of Fifth Amendment rights

 and alleged spoliation. This is not a solid case built on evidence, testimony, and reason: it is a

 house of cards that falls when just a single pillar is blown away. Worst of all? The SEC totally




                                                  2
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 3 of 20 PageID 1868




 fails to show any summary judgment evidence that binary options are even involved in this case.

 For example, the SEC fails to adduce any evidence of the following:

             •   Any marketed trading software in fact permitted binary options trading;

             •   That any featured binary options on any trading software were in fact binary
                 options as opposed to fictitious arbitrarily labeled things that could be bought using
                 money, any different than rote gambling; or

             •   That any alleged binary options referenced securities in any way.

        As this Court will see, infra, each of these failures matters. Without the evidence for their

 claims, the SEC could pin anyone against the wall for securities fraud without actually showing

 how it is related to its jurisdiction. And this test case for the SEC will set precedent. Sure, it may

 be difficult to find the evidence of those things, and, sure, the discovery deadline might have snuck

 up on the SEC, but that is the burden of a regulatory agency and the agency cannot simply wash

 its hands of the burden. The power to levy hundreds of millions of dollars of non-dischargeable

 fines requires that this burden be surmounted.

        It has not been.

 II.    SUMMARY JUDGMENT LEGAL STANDARD

        The summary judgment standard described in the Motion is correct as announced in

 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986), namely, that once a

 movant establishes that there is no genuine issues of material fact, the opposing party must come

 forward with facts showing that there is a need for a trial. Id. at 586-87. But a moving party must

 discharge the burden of showing that there is no dispute of material fact before the burden shifts

 to the non-movant to “designate specific facts showing that there is a genuine issue for trial.”

 Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th Cir. 1995) (citing Celotex Corp. v.

 Catrett, 477 U.S. 317, 324 (1986)).




                                                   3
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 4 of 20 PageID 1869




        And that is as far as the SEC’s standard of review memo goes.

        The SEC claims that the Court “may infer that the evidence Montano destroyed and

 Montano’s own testimony would not have been favorable to him.” [D.E. 99, p. 12]. It cites to SEC

 v. Monterosso, 768 F. Supp. 2d 1244, 1261-62, 1268 (S.D. Fla. 2011) (“Monterosso I”), aff’d 756

 F.3d 1326 (11th Cir. 2014) (“Monterosso II”) and SEC v. Goble, 682 F.3d 934, 947-48 (11th Cir.

 2012) for its proposition. None of these is appropriate for the instant case.

        As a first matter, merely invoking the privilege against self-incrimination in a civil case is

 insufficient for a court to generate adverse inferences. Baxter v. Palmigiano, 425 U.S. 308, 317-

 18 (1976). Another way of saying it is that courts may not draw adverse inferences if it is the sole

 basis for a plaintiff’s case or would cause automatic entry of summary judgment. F.T.C. v.

 Transnet Wireless Corp., 506 F.Supp.2d 1247, 1252 (S.D. Fla. 2007). Whatever the case, the

 inference can only be drawn when a party invokes the privilege “in response to probative evidence

 offered against them.” Baxter, 425 U.S. at 318. Thus, for each evidentiary proposition that the SEC

 wishes to get an adverse inference against Montano for, it must do more than claim that Montano

 refused to answer a question on the subject. This is doubly so when Montano spent two days giving

 investigative testimony under oath, regarding exactly the same subject matter, and most of the

 same questions. The result is that the SEC is not prejudiced by Montano’s invocation. But even

 when adverse inferences are issued, our courts are loathe to grant summary judgment based on

 them. Pellegrino v. Wengert, 2016 WL 3690047, at *6 (S.D. Fla. July 12, 2016), aff’d, 703 Fed.

 Appx. 892 (11th Cir. 2017). This is partially because the probative value and risk of prejudice have

 to be addressed on an inference-by-inference basis. SEC v. Calmes, 2010 WL 11505260, at *4

 (S.D. Fla. Nov. 19, 2010).




                                                   4
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 5 of 20 PageID 1870




          The SEC’s argument that Montano should have adverse inferences drawn against him due

 to spoliation is similarly lacking in legal merit, but in fact as well. Generally speaking, spoliation

 is the intentional destruction of evidence. Green Leaf Nursery v. E.I. DuPont De Nemours & Co.,

 341 F.3d 1292, 1308 (11th Cir. 2003). But federal courts must look to state law principles regarding

 spoliation for sanctions. Southeastern Mechanical Services, Inc. v. Brody, 657 F.Supp.2d 1293,

 1299 (M.D. Fla. 2009). “Under Florida law, spoliation is established when the party seeking

 sanctions proves that: (1) evidence existed at one time, (2) the alleged spoliator had a duty to

 preserve the evidence, and (3) the evidence was crucial to the movant’s prima facie case.” Id.

 citing Golden Yachts, Inc. v. Hall, 920 So. 2d 777, 781 (Fla. 4th DCA 2006).

          No sanctions can be available and no adverse inference drawn upon the facts in this case.

 Montano deleted electronic information related to the relevant marketing campaigns in this case

 before his investigative deposition with the SEC and CFTC and before any litigation from them

 was contemplated.2 Indeed, he was and remains under the ambit of a case from the FTC, and as he

 testified, he did not delete any information related to the FTC lawsuit against him.3 This is partially

 because he received an information preservation letter prior to his halting the activities subject to

 the FTC lawsuit.4 Neither the SEC nor CFTC succeeded in doing the same in a timely manner.5

 He has not acted in bad faith and no facts support a finding of spoliation, certainly not one

 sufficient to warrant sanctions.

          As a result, the Motion should be decided—and denied—solely based on the facts and

 nothing but the facts.


 2
   Deposition of Ronald Montano attached as Exhibit A at 26:17-27:10. The date of the deposition was March 7, 2018,
 the lawsuit was filed 6 months later, and Montano deleted the information back in 2016. See: Exhibit A at 33:4-19.
 Regrettably, while Montano is aware of the Court’s preference for a full-sized transcript, Montano only has possession
 of the mini.
 3
   Id. at 68:22-69:4.
 4
   Id. 69:1-21.
 5
   Id. at 69:22-70:5.


                                                           5
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 6 of 20 PageID 1871




 III.       THE MOTION SHOULD BE DENIED

            A.       Disputed Material Facts

                     Generally.

 •      The SEC cites to SEC v. Banc de Binary LTD., 964 F. Supp. 2d 1229 (D. Nev. 2013) for a

        definition of what a binary option is, but there has been no cited record evidence of what a

        binary option is for summary judgment purposes, nor judicial notice of what it is. There has

        not been any citation from a fact or expert witness as to whether the alleged binary options

        from the software Montano helped market were even binary options at all. Expert testimony is

        crucial here, but the Court has been deprived of it. The vast disparity in definitions of binary

        options between Caiola v. Citibank, N.A., New York, 295 F.3d 312 (2d Cir. 2002) and banc de

        Binary, for example, show the need for a witness able to explain these binary options, and why

        none of the facts underlying the respective courts’ decisions are present in the summary

        judgment evidence here. “Indeed, no other kind of witness is free to opine about a complicated

        matter without any firsthand knowledge of the facts in the case….” United States v. Frazier,

        387 F.3d 1244, 1260 (11th Cir. 2004).

                     RE: Fact Section I.A.1. of SEC MSJ

 •      The SEC claims that “Montano wrote, edited, and approved scripts, generated storylines,

        decided the settings and backgrounds…” for marketing campaigns, citing Bill Berry’s

        Declaration and the Mike Wright investigative testimony. But that is not all exactly right. First,

        Wright actually states that he only assumes Montano wrote scripts.6 That is because they never

        discussed the matter.7 Rather, Montano would deliver ready-made scripts developed by others




 6
     Deposition of Mike Wright attached as Exhibit B at 117:6-8.
 7
     Id. at 117:10-11.


                                                           6
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 7 of 20 PageID 1872




     when he was directly involved.8 Additionally, Wright states that he himself wrote some of the

     binary options marketing scripts.9 The SEC has not bothered to distinguish between them for

     the Court in its MSJ. Additionally, Montano himself told the SEC that his process involved

     hiring a copywriter for the scripts.10 This makes sense since, as the SEC itself notes, Montano

     hired a copywriter to draft the email swipe portion of the campaigns.11

 •   The SEC claims that Montano developed emails using fictitious sender names to make it

     appear they came from the person or company inventing the software, citing its screenshots in

     Exhibit C and the Stephenson Declaration, referring specifically to Larry’s Cash Machine. But

     Larry’s Cash Machine is not a campaign developed by Ronnie Montano12, no matter how many

     times the agencies claim it, and Exhibit C is inadmissible hearsay. The Larry’s Cash Machine

     (“LCM”) example is important as it is used repeatedly by the agencies. Bill Berry, who

     produced the video for LCM, states without hesitation or doubt that Travis Stephenson was in

     complete control of LCM and hired Berry to create the video.13 Montano himself agrees with

     Berry.14

 •   The story with Centument is similar. The SEC repeatedly refers to, claims, and implies that

     Montano created the content for the Centument campaign. He did not.15 The same was true of

     Binary Hijack.16

                  RE: Fact Section I.A.2. of SEC MSJ


 8
   Exhibit A at 702:17-703:20.
 9
   Exhibit B at 116:10-16. See also: Declaration of Mike Wright, attached as Exhibit C, at nos. 9, 10, 11.
 10
    Exhibit A at 103:1-12; 131:2-15; 135:9-19. The SEC and CFTC attorneys spent an inordinate amount of time
 repeating questions to Montano about who wrote the marketing material. Montano consistently explained the process,
 which contradicts the SEC’s extremely material fact about who made the misrepresentations.
 11
    Id. at 234.
 12
    Declaration of Bill Berry attached as Exhibit D at nos. 8, 11; Exhibit A at 295:23-296:2; 224:5-14.
 13
    Declaration of Bill Berry Certifying Video Tapes attached as Exhibit E at no. E.
 14
    Exhibit A at 212:4-22; 698:1-24.
 15
    Id. at 608:6-18.
 16
    Id. at 687:16-20.


                                                         7
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 8 of 20 PageID 1873




 •    In one breath, the SEC claims states that Montano destroyed his payment records for binary

      options deposit commissions “although it was not his regular practice to do so,” and then cites

      to his testimony wherein he claims it was indeed his regular practice.17 That is a dispute of

      material fact.

 •    The SEC seems to imply that Montano had some of his binary option deposit commissions

      paid to Martin Schranz, citing several sources. None of those sources, most especially Martin

      Schranz himself, claim that those are binary option deposit commissions.18 To the contrary,

      Schranz claims that any monies he ever held on behalf of Montano were related to non-binary

      options marketing.19

 •    Importantly, the SEC claims Montano has received millions of dollars in commissions from

      binary options deposits (not trading; there has never been any allegation Montano made money

      from trades). But there is no evidence of this at all. As the SEC knows, Montano made money

      from similar transactions under FTC jurisdiction.20 Those monies were paid to the same bank

      accounts as accounts that received binary options related deposits.21 Those accounts received

      the monies from Clicksure and Clickbetter.22 Inexplicably, the SEC investigator claims those

      monies are actually from binary options related transactions. There is no foundation for this.

                  RE: Fact Section II

 •    The SEC claims that the brokers listed by Israeli websites “allowed investors to ‘bet’ on the

      prices of both securities and commodities. For this proposition, the SEC merely grabs some

      screenshots from the Internet Archive a/k/a Wayback Machine and asks that the Court use the


 17
    Id. at. 24:20-25.
 18
    Deposition of Martin Schranz attached as Exhibit F at 68:3-24.
 19
    Id. at 68:22-69:19; 70:8-71:9.
 20
    Id.
 21
    Id.
 22
    Id. at Exhibits 14, 15 among many others.


                                                          8
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 9 of 20 PageID 1874




    magic wand of judicial notice to somehow make their claim true. Judicial notice of screenshots

    is not an issue. That is permitted all the time. But there is no amount of judicial notice that can

    prove the SEC’s claim. There is no evidence that BOA or Boost ever allowed that. There is no

    evidence that the trading software permitted it. There is no evidence that any such binary

    options relating to securities or commodities existed at all. There are no screenshots of such

    options. No screenshots of any being traded. It is like proposing that this Court take the

    following photo as evidence that a store had free toys:




 For starters, the SEC is asking that the Court believe the words on a webpage run by people the

 SEC believes commit fraud on a regular basis. That is a bit of a contradiction. Second, the SEC is

 asking the Court to use judicial notice for a proposition it absolutely cannot be used for: hearsay.

 Galvan v. City of La Habra, 2014 WL 1370747, at *2 (C.D. Cal. 2014) (“’Judicial notice, while it

 may cure authentication, does not cure any customary objections involved in the admissibility of

 evidence, such as… hearsay.’”). Whether or not something is a security is based on substance, not

 form. United Hous. Found., Inc. v. Forman, 421 U.S. 837, 848 (1975). Yet all the SEC has offered

 is form, not one ounce of substance.

        B.      Applying the Disputed Material Facts


                                                  9
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 10 of 20 PageID 1875




                 1.      Montano did not violate § 10(b), Rule 10b-5 of the Exchange Act or §
                         17(a) of the Securities Act

                         a.      The Big Picture

         It is an inescapable reality of the litigation posture in this case that the SEC has failed to

  produce any summary judgment evidence that would show there was any sale or purchase of

  securities. This is an element that must be proved for a 10(b) violation. 17 C.F.R. 240.10b-5. It is

  also an element of a § 17(a) violation, but if the violation is based on a misrepresentation, then the

  SEC must also show that Montano received money or property as a result. 15 U.S.C. § 77q(a)(2).

  Again, there is no summary judgment evidence that Montano received money or property as a

  result of those activities. There is no expert testimony to explain how any of the potential binary

  options traded or offered on the trading software were tied to securities in any way. There is no

  explanation for how the software worked. And there is absolutely no tracing job done whatsoever

  of if the monies received by Montano from entities like Clicksure and Clickbetter derive from the

  campaigns subject to SEC scrutiny. All the SEC can claim is Clicksure and Clickbetter delivered

  proceeds to Montano—but they did so for campaigns subject to FTC jurisdiction mostly, and

  perhaps also for campaigns subject to CFTC jurisdiction, and perhaps those not subject to any

  jurisdiction (there is no evidence that the traders did anything different than show up to a slot

  machine and pull the lever). That is not good enough. S.E.C. v. ETS Payphones, Inc., 408 F.3d

  727, 735 (11th Cir. 2005) (holding that the SEC’s claims for $300 million in disgorgement have

  no evidentiary basis, and that the record only supported an award of $21 million).

         Just as importantly, according to the SEC’s summary judgment evidence, multiple

  campaigns would be beyond the five (5) year enforcement period per 28 U.S.C. § 2462. For

  example, the video for Mobile Binary Code was delivered to Montano on April 12, 2013 and the




                                                   10
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 11 of 20 PageID 1876




  video for Auto Binary Code / Binary Cash Code was delivered on June 14, 2013.23 This leaves, at

  best, 18 campaigns for which Montano even arguably acted as an affiliate, though not one

  involving any securities.

                             b.   No Deceptive Acts or Misrepresentations

             Even allowing that somehow the SEC meets its threshold burden of providing evidence

  that securities are at issue, it is fatal to the SEC’s Motion that there is a dispute of material fact

  regarding Montano ever creating statements, let alone fraudulent statements, for the Larry’s Cash

  Machine, Centument, and Binary Hijack campaigns. Indeed, these are the only three campaigns

  the SEC cited transcripts from, and from which the SEC makes its case in the Motion. The SEC

  must show that Montano caused the misstatements or omissions to be made and knew the

  statements were calculated to reach investors. S.E.C. v. Monterosso, 768 F. Supp. 2d 1244, 1268

  (S.D. Fla. 2011), aff’d, 756 F.3d 1326 (11th Cir. 2014). But Montano was a marketing professional

  being asked to create advertisements for products from two Israeli intermediaries. It is difficult to

  see how he would be the control person here, not the intermediaries.

                             c.   No Connection to Offer or Sale of Securities

             The SEC claims that the “in connection” element of a 10b-5 violation is established when

  a party makes representations about specific third-party investments citing SEC v. Hui Feng, 2017

  WL 6551107, *10 (C.D. Cal. Aug. 10, 2017). But no such representations were made by Montano

  and no evidence suggests they were. The SEC also suggests that newsletters presenting opinions

  about specific securities satisfies the element of the crime, citing SEC v. Nofstra Energy, Inc., 202

  F. Supp. 3d 391, 397-98 (S.D.N.Y. 2016). But in that case, too, the opinions were about specific

  securities, not about an industry, i.e. the glory of binary options or, it might as well have been, the



  23
       Exhibit D at no. 8.


                                                    11
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 12 of 20 PageID 1877




  advantages of stock trading, generally. What none of these cases can do is help this Court make

  the fundamental leap it must make for a 10b-5 judgment: what did Montano do that was deceptive

  or misrepresenting in connection with the offer or sale of securities? He got paid on deposits, not

  trades, and never made representations about securities—he couldn’t, as he did not know anything

  about them.

                          d.      No Offer and Sale of Securities

          An even bigger chasm for the SEC to cover is the allegation that Montano in fact offered

  securities for sale. The SEC offers several guidelines from the SEC, but certainly no case law on

  point for the subject. Its interpretation of these materials is that someone who conditions the public

  mind or arouses public interest in an “issuer or its securities constitutes an offer.” And yet no

  summary judgment exists regarding who the issuers are, or if interest was generated in them, or

  how or if securities were ever offered by the Israeli intermediaries and their brokers. Even if the

  SEC could have done such a thing, however, there is no action taken by Montano that fits the plain

  text of this regulatory bill.

                  2.      Montano did not violate § 20(b) of the Exchange Act

          A genuine issue of material fact exists regarding whether or not Montano violated the

  Exchange Act at all, let alone through any person, since neither the affiliates nor sub-affiliates, as

  far as we know from summary judgment evidence, dealt with securities or options referring to the

  value of any securities. There is a genuine issue of fact as to whether or not Montano knew any of

  the representations that went to sub-affiliates were misleading. This prevents summary judgment.

  SEC v. Wyly, 950 F. Supp. 2d 547, 563 (S.D.N.Y. 2013).

                  3.      Montano did not aid and abet Travis Stephens




                                                   12
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 13 of 20 PageID 1878




         As with the previous claims, summary judgment is unavailable because one of the elements

  is that an underlying securities violation occurred. There is no summary judgment evidence about

  securities or financial instruments based on securities in any way. But there is also a summary

  judgment issue as to whether or not Montano knew or recklessly assisted Stephenson because

  Montano never realized the products or campaigns might be fraudulent. If this Court held

  otherwise based on the summary judgment evidence, then any marketer is toast.

                 4.      Montano did not violate § 5 of the Securities Act

         The SEC’s entire argument in this section of the Motion is based on inadmissible hearsay.

  It has no idea what binary options were offered by the brokers or through intermediaries, much

  less any offered on trading software that came from the disputed marketing campaigns. The SEC

  has no idea if securities or commodities were offered by these entities, nor if financial instruments

  based on securities or commodities were offered. No proffer has been made, no adequate judicial

  notice suggested, and no other form of summary judgment evidence exists for its propositions. As

  a result, it could not know whether or not any registration statement had been made or would have

  been applicable. From a summary judgment perspective, the SEC has shown that persons clicking

  Montano’s marketing were just as likely to end up depositing money to play a virtual slot machine

  as trade binary options. And that’s the problem with the SEC’s entire summary judgment case.

         C.      The First and Fifth Amendments Bar Summary Judgment

                 1.      Generally

         Montano elaborates two constitutional arguments in his own motion for summary

  judgment filed in this case [D.E. 111]. Each of them individually precludes summary judgment in

  favor of the SEC. Together, they conclusively prevent the SEC’s actions. Those arguments are




                                                   13
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 14 of 20 PageID 1879




  incorporated by reference for the sake of meeting page restriction limits of Local Rule 3.01, but

  are summarized here.

                 2.      The First Amendment

         The laws brought to bear by the SEC should not be enforced against Montano because they

  violate his rights under the First Amendment. Since about 1976, the First Amendment has been

  understood to protect even speech for which money is spent to project it or arising from paid

  advertising—including speech that involves a solicitation to purchase or to pay or contribute

  money. Virginia State Bd. of Pharmacy v. Virginia Citizens Consumer Council, Inc., 425 U.S. 748,

  761 (1976). In 1978, rising from the nadir of constitutional protection for commercial-related

  speech, the Supreme Court recognized in Ohralik v. Ohio State Bar Ass’n, 436 U.S. 447 (1978)

  that commercial speech is entitled to constitutional protection.

         To the extent that advertising and promotions are informational, they are protected by the

  First Amendment. First National Bank of Boston v. Bellotti, 435 U.S. 765, 783 (1978). But “there

  can be no constitutional objection to the suppression of commercial messages that do not

  accurately inform the public…. The government may ban forms of communication more likely to

  deceive the public than to inform it….” Central Hudson Gas & Elec. Corp. v. Public Service

  Commission of New York, 447 U.S. 557, 563 (1980).

         In this case, we have no summary judgment evidence that the public was more likely to

  deceive the public than to inform it. We have no summary judgment evidence related to how the

  software works, how often it works or leads to profit for its traders, or otherwise. There is no expert

  testimony regarding results. But even if we did, the better course for this Court to follow would be

  to recognize Montano’s First Amendment rights as a marketing professional. In recent years, the

  scope of First Amendment protection for commercial-related speech has widened considerably. In




                                                    14
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 15 of 20 PageID 1880




  Lorillard Tobacco Co. v. Reilly, 533 U.S. 525 (2001), despite concerns about the well-established

  links between tobacco smoking and health maladies, the Supreme Court found that the reasonable

  fit between the means and ends of the applicable regulatory scheme did not exist due to the burdens

  on First Amendment speech. Id. at 561. Just so, here. It is hard to understand how the SEC’s

  characterization of an offer or sale could or should be applied to those marketing an industry

  (online trading) or a software (whatever software was subject to a particular campaign) as opposed

  to those regarding specific securities-based transactions and/or swaps and swap agreements.

         Consider, also, this landmark expansion of First Amendment rights contained in Citizens

  United v. FEC:

         Quite apart from the purpose or effect of regulating content, moreover, the
         Government may commit a constitutional wrong when by law it identifies certain
         preferred speakers. By taking the right to speak from some and giving it to others,
         the Government deprives the disadvantaged person or class of the right to use
         speech to strive to establish worth, standing, and respect for the speaker's voice.
         The Government may not by these means deprive the public of the right and
         privilege to determine for itself what speech and speakers are worthy of
         consideration. The First Amendment protects speech and speaker, and the ideas that
         flow from each.

  Id. at 558 U.S. 310, 340-41 (2010).

         With no summary judgment evidence of the results, or showing the software was akin to

  gambling, or any type of actual investment tool, the ambit of First Amendment protection should

  loom much larger.

                 3.      The Fifth Amendment

         First, all of the laws that the SEC has sued Montano under are unconstitutionally vague as

  applied to Montano. None of the summary judgment evidence, and certainly none of the

  inadmissible screenshot hearsay, stands for the proposition that securities or securities-based

  swaps are at issue in this case. And if there is never an offer or sale of any securities, including




                                                  15
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 16 of 20 PageID 1881




  security-based swaps, then the SEC is attempting to apply statutes far beyond anything that a

  reasonable marketer would have notice of as applying to the marketer’s behavior.

          All of the laws that the SEC charges against Montano may also be criminal in nature by

  way of 15 U.S.C. §§ 77x, 78ff. The Due Process clause of the Fifth Amendment, that “no person…

  shall be deprived of life, liberty, or property, without due process of law” requires that notice of

  proscribed conduct be given to the potential offender of an offense. United States v. Harriss, 347

  U.S. 612, 617 (1954). In this context, “Congress must ensure that a criminal law not only

  ‘provide[s] the kind of notice that will enable ordinary people to understand what conduct it

  prohibits’ but also that it does not authorize or ‘even encourage arbitrary and discriminatory

  enforcement.’” U.S. v. Di Pietro, 615 F.3d 1369, 1371 (11th Cir. 2010) (citing City of Chicago v.

  Morales, 527 U.S. 41, 56 (1999)).

          The SEC does not allege and certainly has no proof that Montano offered any securities or

  swap agreements, or was offering their sale. Montano helped develop videos, usually hired a

  copywriter to develop the script or took one ready-made from higher up, and had no idea how

  binary options actually functioned.24 His sole incentive in developing marketing materials—and

  he was only a marketer—was to receive commissions from deposits that people made in trading

  accounts.25 He would receive this money regardless of whether or not anyone ever traded.26 The

  law does not make sense as applied by the SEC here.

          The second concern with this Fifth Amendment violation is that it must not permit arbitrary

  and discriminatory enforcement. Village of Hoffman Estates v. Flipside, 455 U.S. 489 (1982). The

  principal element helping agencies get past this concern is the requirement that a legislature



  24
     Exhibit A at 108:2-7.
  25
     Id. at 182:22-25-183:1-13; 184:1-12; 285:1-9.
  26
     Id.


                                                     16
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 17 of 20 PageID 1882




  establish minimal guidelines to govern law enforcement. Smith v Goguen, 415 U.S. 566, 574

  (1974). Where there is no guideline, such statutes may permit “a standardless sweep [that] allows

  policemen, prosecutors, and juries to pursue their personal predilections.” Kolender v. Lawson,

  461 U.S. 352, 357-58 (1983). All of the SEC’s counts fail to pass constitutional muster under the

  Fifth Amendment especially given that the SEC’s only attempt to show binary options were

  implicated in the marketing campaigns come from inadmissible screenshots.

         D.      The SEC Fails to Address or Surmount Montano’s Affirmative Defenses

         Unlike the CFTC, the SEC makes no attempt to address Montano’s affirmative defenses.

  However, summary judgment is only possible if the SEC surmounts them. It does not.

  IV.    ALTERNATIVELY, SUMMARY JUDGMENT RELIEF SHOULD BE LIMITED

         A.      Relief Should Be Limited Based on Territoriality

         The SEC stands before this Court with a motion for summary judgment not having any

  idea who the alleged victims of Montano’s marketing are, where they live, or if they actually made

  money from the software. For this section’s purpose, however, the focus is on territoriality. The

  SEC has failed to show that the alleged violations can be applied to persons outside the United

  States. But the SEC has informed the Court of the extraterritoriality of two main “bad” actors,

  namely BOA and Boost, in Israel. The SEC is just shooting in the dark about the recipients of

  Montano’s marketing and has offered no summary judgment evidence that those persons reside in

  the United States.

         The United States Supreme Court has held in clear terms that the focus of the Exchange

  Act, and all related enforcement laws, “is not upon the place where the deception originated, but

  upon purchases and sales of securities in the United States.” Morrison v. Nat’l Australia Bank Ltd.,

  561 U.S. 247, 266 (2010). The SEC has not even tried to show this. Instead, it has been content to




                                                  17
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 18 of 20 PageID 1883




  suggest and even show that the securities, if they exist, were based out of Israel. But that would

  lead to summary judgment for Montano instantly, if true. Id. at 253-54 (holding that

  extraterritoriality is not a jurisdictional issue but that it rather goes toward the merits). The

  tortuously reasoned decision in the Tenth Circuit, SEC v. Scoville, 913 F.3d 1204 (10th Cir. 2019)

  is no help. The Scoville court engages in a double-time march through legislative history that

  refuses to engage with the language of the statutory text or Morrison’s holding, except to deride

  it. Unsurprisingly, a petition for writ of certiorari to the United States Supreme Court is pending.27

         And, to the extent that this Court is satisfied the SEC has provided some evidence that the

  actions are within its purview, Montano requests that the Court ties the relief to the actions taking

  place in SEC jurisdiction.

         B.      Relief Should Be Limited Based on Regulatory Jurisdiction

         Similarly, the SEC and CFTC are fighting over the same pot of binary options trading

  software. The CFTC correctly stated its motion for summary judgment, albeit in a footnote, that it

  sought disgorgement without regard to whether or not the binary options related to commodities.

  After confessing to wildly waving around its enforcement gun, uncaring as to who it hits, the CFTC

  suggests that there is a risk of “double-dipping” in terms of disgorgement as a result. There is an

  old phrase about “where there is smoke, there is fire.” The securities litigation version of this is

  that when the agencies beat the defendant to a point, the Court should be worried.

         As a result, if this Court does consider awarding summary judgment, then Montano

  requests that the Court only do so to the extent that the SEC has strict proof of securities-based

  transactions existing.



  27
     The brief of securities law scholars as amici curiae is instructive:
  https://www.supremecourt.gov/DocketPDF/18/18-
  1566/108835/20190722140839583_Brief_of_Amici_Curiae_in_support_of_Petitioner.pdf


                                                    18
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 19 of 20 PageID 1884




  V.     CONCLUSION

         An old voir dire trick for teaching juries about the elements of a crime is to ask them to

  consider the elements of a peanut butter and jelly sandwich. The trial lawyer suggests to the

  prospective jurors that you need three elements: bread, peanut butter, and jelly. When proving that

  a peanut butter and jelly sandwich is made, a party would need to prove that all three of those

  elements existed.

         But now let us imagine that it is a crime to put any other ingredient besides jelly along with

  peanut butter between those slices of bread. And let us further imagine that a Sandwich Exchange

  Commission, charged with regulating the integrity of sandwich markets, seeks to prove that a

  nefarious defendant instead made a sandwich with butter instead of jelly. When the SEC moves

  for summary judgment, it provides evidence in the form of testimony and admissions that bread

  and peanut butter were used. But when it comes to the butter, the Sandwich Exchange Commission

  only offers a receipt from defendant’s trash that appears to show a kind of butter was purchased

  from Publix mere days before the sandwich in question was made. The receipt would be hearsay,

  hardly be the kind of evidence upon which to base a major securities litigation precedent.

         The same is true here. There is no summary judgment evidence of any securities being

  traded, referenced, or securities-based swaps. The Motion failed to follow even Local Rule 3.01(h).

  The SEC has failed to meticulously provide the case that this Court needs to award summary

  judgment. Summary judgment is “a lethal weapon, depriving a litigant of a trial on the issue….”

  Tippens v. Celotex Corp., 805 F. 2d 949, 952 (11th Cir. 1986). It is a weapon that cannot just be

  carelessly waved around.

         The SEC’s summary judgment case amounts to the presentation of some videos,

  undisputed evidence that Montano had involvement with some of the videos, and a wing and a




                                                  19
Case 6:18-cv-01606-GAP-GJK Document 114 Filed 12/23/19 Page 20 of 20 PageID 1885




  prayer that this Court will let slide a bounty of inadmissible hearsay and testimony from

  compromised and non-credible witnesses to make the leap from allegation to undisputed proof. It

  is not enough. None of the hearsay evidence presented by the SEC, so crucial to its case regarding

  the actual nature of the binary options, is admissible. Macuba v. Deboer, 193 F.3d 1316, 1324

  (11th Cir. 1999) (holding that, at the very least, hearsay must be in a form that could be admissible

  at trial). Montano’s MSJs offer the stronger arguments and a better interpretation of the summary

  judgment evidence.

         WHEREFORE, Montano respectfully requests that this Court deny the Motion [D.E. 99].

                                                Respectfully Submitted,

                                                /s/ Christian W. Waugh
                                                Christian W. Waugh
                                                Florida Bar No. 71093
                                                Morgan Fayocavitz
                                                Florida Bar No. 1015835
                                                Email: cwaugh@waughpa.com
                                                Email: mfayocavitz@waughpa.com
                                                Email: rwood@waughpa.com
                                                WAUGH LAW, P.A.
                                                321 N. Crystal Lake Drive, Ste. 207
                                                Orlando, FL 32803
                                                Telephone: 321-800-6008
                                                Fax: 844-206-0245

                                                Attorneys for Ronald Montano


                                   CERTIFICATE OF SERVICE

         I hereby certify that on December 23, 2019, I electronically filed the foregoing with the

  Clerk of the Court by using the CM/ECF system and that all counsel of record participating in

  CM/ECF were served a copy.

                                                By:     /s/ Christian W. Waugh
                                                        CHRISTIAN W. WAUGH




                                                   20
